 
EXHIBIT 10.61
 
GUARDIAN 8 HOLDINGS
STOCK INCENTIVE PLAN
(Effective as of July 27, 2015)


1. PURPOSE. The purpose of the Guardian 8 Holdings Stock Incentive Plan (the
“Plan”) is to strengthen Guardian 8 Holdings, a Nevada corporation
(“Corporation”), by providing to employees, officers, directors, consultants and
independent contractors of the Corporation or any of its subsidiaries (including
dealers, distributors, and other business entities or persons providing services
on behalf of the Corporation or any of its subsidiaries) added incentive for
high levels of performance and unusual efforts to increase the earnings of the
Corporation. The Plan seeks to accomplish this purpose by enabling specified
persons to acquire shares of the common stock of the Corporation, $0.001 par
value, thereby increasing their proprietary interest in the Corporation’s
success and encouraging them to remain in the employ or service of the
Corporation. Further purposes of the Plan are:


·  
To provide officers and other employees of the Corporation with opportunities to
purchase stock pursuant to options which qualify as “incentive stock options”
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
granted hereunder (“ISO” or “ISOs”);



·  
To provide directors, officers, employees, consultants and independent
contractors of the Corporation with opportunities to purchase stock pursuant to
options granted hereunder, which do not qualify as ISOs (“Non-Qualified Option”
or “Non-Qualified Options”); and



·  
To provide directors, officers, employees, consultants and independent
contractors of the Corporation with opportunities to make direct purchases of or
be granted shares of restricted stock (“Restricted Stock”).



Both ISOs and Non-Qualified Options are referred to hereafter individually as an
“Option” and collectively as “Options.”


As used herein, the terms “Parent” and “Subsidiary” mean “Parent Corporation”
and “subsidiary corporation” as those terms are defined in Section 425 of the
Code.


2. CERTAIN DEFINITIONS. As used in this Plan, the following words and phrases
shall have the respective meanings set forth below, unless the context clearly
indicates a contrary meaning:


2.1 “Award Agreement”: The document setting forth the terms and conditions of
each Option or Restricted Stock grant.


2.2 “Board of Directors”: The Board of Directors of the Corporation.


2.3 “Code”: The Internal Revenue Code of 1986, as amended.
 
 
-1-

--------------------------------------------------------------------------------

 
 
2.4 “Committee”: The Committee means the Governance, Compensation and Nominating
Committee of the Corporation’s Board of Directors.


2.5 “Fair Market Value Per Share”: The fair market value per share of the Shares
as determined by the Committee in good faith. The Committee is authorized to
make its determination as to the fair market value per share of the Shares on
the following basis: (i) if the Shares are traded only otherwise than on a
securities exchange and are not quoted on the National Association of Securities
Dealers’ Automated Quotation System (“NASDAQ”), but are quoted on the bulletin
board or in the OTC Pink market, the greater of (a) the average of the mean
between the average daily bid and average daily asked prices of the Shares
during the thirty (30) day period preceding the date of grant of an Option, as
quoted on the bulletin board or in the OTC Pink market, or (b) the mean between
the average daily bid and average daily asked prices of the Shares on the date
of grant, as published on the bulletin board or in such OTC Pink market; (ii) if
the Shares are traded only otherwise than on a securities exchange and are
quoted on NASDAQ, the greater of (a) the average of the mean between the closing
bid and closing asked prices of the Shares during the thirty (30) day period
preceding the date of grant of an Option, as reported by the Wall Street Journal
and (b) the mean between the closing bid and closing asked prices of the Shares
on the date of grant of an Option, as reported by the Wall Street Journal; (iii)
if the Shares are admitted to trading on a securities exchange, the daily
closing price of the Shares on the date of grant of an Option, as quoted in the
Wall Street Journal; or (iv) if the Shares are traded only otherwise than as
described in (i), (ii) or (iii) above, or if the Shares are not publicly traded,
the value determined by the Committee in good faith based upon the fair market
value as determined by completely independent and well qualified experts.


2.6 “Grantee”: A holder of an Option or Restricted Stock.


2.7 “Incentive Stock Option”: An Option intended to qualify for treatment as an
incentive stock option under Code Sections 421 and 422A, and designated as an
Incentive Stock Option.


2.8 “Nonqualified Option”: An Option not qualifying as an Incentive Stock
Option.


2.9 “Option”: A stock option granted under the Plan.


2.10 “Restricted Stock”: Shares subject to restrictions determined by the
Committee, or federal or state securities laws.


2.11 “Shares”: The shares of common stock $0.001 par value of the Corporation.


3. ADMINISTRATION OF PLAN.


3.1 In General. This Plan shall be administered by the Committee.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.2 Authority. Subject to the express provisions of this Plan, the Committee
shall have the authority to: (i) construe and interpret the Plan, decide all
questions and settle all controversies and disputes which may arise in
connection with the Plan and to define the terms used therein; (ii) prescribe,
amend and rescind rules and regulations relating to administration of the Plan;
(iii) determine the purchase price of the Shares covered by Options and
Restricted Stock, if any, and the method of payment of such price, individuals
to whom, and the time or times at which, Options or Restricted Stock shall be
granted and exercisable and the number of Shares covered by Options or
Restricted Stock; (iv) determine the terms and provisions of the respective
Award Agreements (which need not be identical); (v) determine the duration and
purposes of leaves of absence which may be granted to Grantees without
constituting a termination of their employment for purposes of the Plan; (vi)
determine whether each Option granted shall be an ISO or a Non-Qualified Option;
(vii) determine the time or times and specific conditions and restrictions
subject to Options or Restricted Stock and the nature of those conditions or
restrictions; and (viii) make all other determinations necessary or advisable to
the administration of the Plan. Determinations of the Committee on matters
referred to in this Section 3 shall be conclusive and binding on all parties
howsoever concerned. With respect to ISOs, the Committee shall administer the
Plan in compliance with the provisions of Code Section 422A as the same may
hereafter be amended from time to time. No member of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Option or Restricted Stock grant.


4. ELIGIBILITY AND PARTICIPATION.


4.1 In General. Only officers, employees and directors who are also employees of
the Corporation or any Subsidiary shall be eligible to receive grants of ISOs.
Officers, employees and directors (whether or not they are also employees) of
the Corporation or any Subsidiary, as well as consultants, independent
contractors or other service providers of the Corporation or any Subsidiary
shall be eligible to receive grants of Nonqualified Options and Restricted
Stock. Within the foregoing limits, the Committee, from time to time, shall
determine and designate persons to whom Options or Restricted Stock may be
granted. All such designations shall be made in the absolute discretion of the
Committee and shall not require the approval of the stockholders. In determining
(i) the number of Shares to be covered by each Option or Restricted Stock grant,
(ii) the purchase price for such Shares and the method of payment of such price
(subject to the other sections hereof), (iii) the individuals of the eligible
class to whom Options or Restricted Stock shall be granted, (iv) the terms and
provisions of the respective Award Agreements, and (v) the times at which such
Options or Restricted Stock shall be granted, the Committee shall take into
account such factors as it shall deem relevant in connection with accomplishing
the purpose of the Plan as set forth in Section 1. An individual who has been
granted an Option or Restricted Stock may be granted an additional Option or
Restricted Stock if the Committee shall so determine. No Option or Restricted
Stock shall be granted under the Plan after July 27, 2025, but Options or
Restricted Stock granted before such date may be exercisable or vest after such
date.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.2 Certain Limitations. In no event shall ISOs be granted to a Grantee such
that the sum of (i) the aggregate fair market value (determined at the time the
ISOs are granted) of the Shares subject to all Options granted under the Plan
which are exercisable for the first time during the same calendar year, plus
(ii) the aggregate fair market value (determined at the time the Options are
granted) of all stock subject to all other ISOs granted to such Grantee by the
Corporation, its parent and Subsidiaries which are exercisable for the first
time during such calendar year, exceeds One Hundred Thousand Dollars ($100,000).
For purposes of the immediately preceding sentence, fair market value shall be
determined as of the date of grant based on the Fair Market Value Per Share as
determined pursuant to Section 2.5.


5. AVAILABLE SHARES AND ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.


5.1 Shares. Subject to adjustment as provided in Section 5.2 below, the total
number of Shares to be subject to Options and Restricted Stock awards granted
pursuant to this Plan shall not exceed Six Million Seven Hundred Fifty Thousand
(6,750,000) Shares. Shares subject to the Plan may be either authorized but
unissued shares or shares that were once issued and subsequently reacquired by
the Corporation; the Committee shall be empowered to take any appropriate action
required to make Shares available for Options or Restricted Stock granted under
this Plan. If (i) any Option is surrendered before exercise or lapses without
exercise in full or for any other reason ceases to be exercisable, or (ii)
Restricted Stock is surrendered before vesting or lapses without vesting in full
or for any other reason ceases to be outstanding, the Shares reserved therefore
shall continue to be available under the Plan. The maximum number of Options
that may be granted to a Grantee in any fiscal year of the Corporation is
500,000. The maximum number of Shares subject to a Restricted Stock award to a
Grantee in any fiscal year of the Corporation is 1,500,000.


5.2 Adjustments. As used herein, the term “Adjustment Event” means an event
pursuant to which the outstanding Shares of the Corporation are increased,
decreased or changed into, or exchanged for a different number or kind of shares
or securities, without receipt of consideration by the Corporation, through
reorganization, merger, recapitalization, reclassification, stock split, reverse
stock split, stock dividend, stock consolidation or otherwise. Upon the
occurrence of an Adjustment Event, (i) appropriate and proportionate adjustments
shall be made to the number and kind of Shares and exercise price for the Shares
subject to the Options or Restricted Stock grants which may thereafter be
granted under this Plan, (ii) appropriate and proportionate adjustments shall be
made to the number and kind of and exercise price for the Shares subject to the
then outstanding Options or Restricted Stock granted under this Plan, and (iii)
appropriate amendments to the Award Agreements shall be executed by the
Corporation and the Grantees, if the Committee determines that such an amendment
is necessary or desirable to reflect such adjustments. If determined by the
Committee to be appropriate, in the event of an Adjustment Event that involves
the substitution of securities of a corporation other than the Corporation, the
Committee shall make arrangements for the assumptions by such other corporation
of any Options or Restricted Stock then or thereafter outstanding under the
Plan. Notwithstanding the foregoing, such adjustment in an outstanding Option or
Restricted Stock award shall be made without change in the total exercise price
applicable to the unexercised portion of the Option or Restricted Stock, but
with an appropriate adjustment to the number of shares, kind of shares and
exercise price for each share subject to the Option or Restricted Stock award.
The determination by the Committee as to what adjustments, amendments or
arrangements shall be made pursuant to this Section 5.2, and the extent thereof,
shall be final and conclusive. No fractional Shares shall be issued under the
Plan on account of any such adjustment or arrangement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6. TERMS AND CONDITIONS OF GRANTS.


6.1 Intended Treatment as ISOs. ISOs granted pursuant to this Plan are intended
to be “incentive stock options” to which Code Sections 421 and 422 apply, and
the Plan shall be construed and administered to implement that intent. If all or
any part of an ISO shall not be an “incentive stock option” subject to Sections
421 or 422 of the Code, such Option shall nevertheless be valid and carried into
effect. All Options granted under this Plan shall be subject to the terms and
conditions set forth in this Section 6 (except as provided in Section 5.2) and
to such other terms and conditions as the Committee shall determine to be
appropriate to accomplish the purpose of the Plan as set forth in Section 1.


6.2 Amount and Payment of Exercise Price for Options.


6.2.1 Exercise Price. The exercise price per Share for each Share which the
Grantee is entitled to purchase under a Nonqualified Option shall be determined
by the Committee but shall not be less than one hundred percent (100%) of the
Fair Market Value Per Share on the date of the grant of the Nonqualified Option.
The exercise price per Share for each Share which the Grantee is entitled to
purchase under an ISO shall be determined by the Committee but shall not be less
than 100% of the Fair Market Value Per Share on the date of the grant of the
ISO; provided, however, that the exercise price shall not be less than one
hundred ten percent (110%) of the Fair Market Value Per Share on the date of the
grant of the ISO in the case of an individual then owning (within the meaning of
Code Section 425(d)) more than ten percent (10%) of the total combined voting
power of all classes of stock of the Corporation or of its parent or
Subsidiaries.


6.2.2 Payment of Exercise Price. The consideration to be paid for the Shares to
be issued upon exercise of an Option, including the method of payment, shall be
determined by the Committee and may consist of shares of the common stock of the
Corporation or such other consideration and method of payment for the Shares as
may be permitted under applicable state and federal laws.


6.3 Exercise of Options.


6.3.1 Each Option granted under this Plan shall be exercisable at such times and
under such conditions as may be determined by the Committee at the time of the
grant of the Option and as shall be permissible under the terms of the Plan;
provided, however, in no event shall an Option be exercisable after the
expiration of ten (10) years from the date it is granted, and in the case of a
Grantee owning (within the meaning of Code Section 425(d)), at the time an ISO
is granted, more than ten percent (10%) of the total combined voting power of
all classes of stock of the Corporation or of its parent or Subsidiaries, such
ISO shall not be exercisable later than five (5) years after the date of grant.
 
 
-5-

--------------------------------------------------------------------------------

 
 
6.3.2 A Grantee may purchase less than the total number of Shares for which the
Option is exercisable.


6.4 Grant of Restricted Stock. Subject to the terms and provisions of this Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Grantees in such amounts as the Committee, in its sole discretion,
shall determine. The Committee, in its sole discretion, shall determine the
number of Shares to be granted to each Grantee.


6.4.1 Restricted Stock Agreement. Each award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the period of restriction,
the number of Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine. Unless the Committee, in its
sole discretion, determines otherwise, Shares of Restricted Stock shall be held
by the Corporation as escrow agent until the end of the applicable period of
restriction.


6.4.2 Transferability. Except as provided in this Section 6.4, Shares of
Restricted Stock may not be sold, transferred, gifted, bequeathed, pledged,
assigned, or otherwise alienated or hypothecated, voluntarily or involuntarily,
until the end of the applicable period of restriction.


6.4.3 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate in accordance with this Section 6.4.


6.4.3.1 General Restrictions. The Committee may set restrictions based upon (a)
the achievement of specific performance objectives (Corporation-wide, divisional
or individual), (b) applicable Federal or state securities laws, or (c) any
other basis determined by the Committee in its sole discretion.


6.4.3.2 Legend on Certificates. The Committee, in its sole discretion, may
legend the certificates representing Restricted Stock to give appropriate notice
of such restrictions. For example, the Committee may determine that some or all
certificates representing Shares of Restricted Stock shall bear the following
legend:
 
 
-6-

--------------------------------------------------------------------------------

 
 
“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE GUARDIAN 8 HOLDINGS
STOCK INCENTIVE PLAN, AND IN A RESTRICTED STOCK AGREEMENT. A COPY OF THIS PLAN
AND SUCH RESTRICTED STOCK AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF
GUARDIAN 8 HOLDINGS”


   6.4.4 Removal of Restrictions. Except as otherwise provided in this Section
6.4, Shares of Restricted Stock covered by each Restricted Stock grant made
under this Plan shall be released from escrow as soon as practicable after the
end of the applicable period of restriction. The Committee, in its sole
discretion, may accelerate the time at which any restrictions shall lapse and
remove any restrictions. After the end of the applicable period of restriction,
the Grantee shall be entitled to have any legend or legends under Section
6.4.3.2 removed from his or her Share certificate, and the Shares shall be
freely transferable by the Grantee.


6.4.5 Voting Rights. During the period of restriction, Grantees holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the applicable Award Agreement provides
otherwise.


 6.4.6 Dividends and Other Distributions. During the period of restriction,
Grantees holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the applicable Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.


6.4.7 Return of Restricted Stock to Corporation. On the date set forth in the
applicable Award Agreement, the Restricted Stock for which restrictions have not
lapsed shall revert to the Corporation and thereafter shall be available for
grant under this Plan.


6.5 Nontransferability of Options. All Options granted under this Plan shall be
nontransferable, either voluntarily or by operation of law, otherwise than by
will or the laws of descent and distribution, and shall be exercisable during
the Grantee’s lifetime only by such Grantee.


6.6 Effect of Termination of Employment or Other Relationship. Except as
otherwise determined by the Committee in connection with the grant of Options,
the effect of termination of a Grantee’s employment or other relationship with
the Corporation on such Grantee’s rights to acquire Shares pursuant to the Plan
shall be as follows:
 
 
-7-

--------------------------------------------------------------------------------

 
 
6.6.1 Termination for Other than Disability, Death or Cause. If a Grantee ceases
to be employed by, or ceases to have a relationship with, the Corporation for
any reason other than for disability, death or cause, such Grantee’s Options
shall expire not later than three (3) months thereafter. During such three (3)
month period and prior to the expiration of the Option by its terms, the Grantee
may exercise any Option granted to him, but only to the extent such Options were
exercisable on the date of termination of his employment or relationship and
except as so exercised, such Options shall expire at the end of such three (3)
month period unless such Options by their terms expire before such date. The
decision as to whether a termination for a reason other than disability, cause
or death has occurred shall be made by the Committee, whose decision shall be
final and conclusive, except that employment shall not be considered terminated
in the case of sick leave or other bona fide leave of absence approved by the
Corporation.


6.6.2 Disability or Death. If a Grantee ceases to be employed by, or ceases to
have a relationship with, the Corporation by reason of disability (within the
meaning of Code Section 22(e)(3)) or death, such Grantee’s Options shall expire
not later than one (1) year thereafter. During such one (1) year period and
prior to the expiration of the Option by its terms, the Grantee may exercise any
Option granted to him, but only to the extent such Options were exercisable on
the date the Grantee ceased to be employed by, or ceased to have a relationship
with, the Corporation by reason of disability or death and except as so
exercised, such Options shall expire at the end of such one (1) year period
unless such Options by their terms expire before such date. The decision as to
whether a termination by reason of disability or death has occurred shall be
made by the Committee, whose decision shall be final and conclusive.


6.6.3 Termination for Cause. If a Grantee’s employment by, or relationship with,
the Corporation or any of its Subsidiaries is terminated for cause, such
Grantee’s Option shall expire immediately; provided, however, the Committee may,
in its sole discretion, within thirty (30) days of such termination, waive the
expiration of the Option by giving written notice of such waiver to the Grantee
at such Grantee’s last known address. In the event of such waiver, the Grantee
may exercise the Option only to such extent, for such time, and upon such terms
and conditions as if such Grantee had ceased to be employed by, or ceased to
have a relationship with, the Corporation upon the date of such termination for
a reason other than disability, cause, or death. Termination for cause shall
include termination for malfeasance or gross misfeasance in the performance of
duties or conviction of illegal activity in connection therewith or any conduct
detrimental to the interests of the Corporation. The determination of the
Committee with respect to whether a termination for cause has occurred shall be
final and conclusive.
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.7 Withholding of Taxes. The Corporation or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Grantee to remit to
the Corporation, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Grantee's employment tax obligations) required by
law to be withheld with respect to any taxable event concerning a Grantee
arising as a result of this Plan. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Grantee to elect to have the
Corporation withhold Shares otherwise issuable under an Award Agreement (or
allow the return of Shares ) having a Fair Market Value equal to the sums
required to be withheld. Notwithstanding any other provision of the Plan, the
number of Shares which may be withheld with respect to the issuance, vesting,
exercise or payment of any award (or which may be repurchased from the Grantee
of such award within six months after such Shares were acquired by the Grantee
from the Corporation) in order to satisfy the Grantee's federal, state, local
and foreign income and payroll tax liabilities with respect to the issuance,
vesting, exercise or payment of the award shall be limited to the number of
Shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income.


6.8 No Rights to Continued Employment or Relationship. Nothing contained in this
Plan or in any Award Agreement shall obligate the Corporation to employ or have
another relationship with any Grantee for any period or interfere in any way
with the right of the Corporation to reduce such Grantee’s compensation or to
terminate the employment of or relationship with any Grantee at any time.


6.9 Privileges of Stock Ownership. No Grantee shall be entitled to the
privileges of stock ownership as to any Shares not actually issued to such
Grantee. No Shares shall be issued unless and until, in the opinion of the
Corporation’s counsel, any then applicable requirements of any laws or
governmental or regulatory agencies having jurisdiction and of any exchanges
upon which the stock of the Corporation may be listed shall have been fully
complied with.


6.10 Securities Laws Compliance. The Corporation will diligently endeavor to
comply with all applicable securities laws before any Options or Restricted
Stock are granted under the Plan and before any Shares are issued pursuant to
Options or as Restricted Stock. Without limiting the generality of the
foregoing, the Corporation may require from the Grantee such investment
representation or such agreement, if any, as counsel for the Corporation may
consider necessary or advisable in order to comply with the Securities Act of
1933 as then in effect, and may require that the Grantee agree that any sale of
the Shares will be made only in such manner as is permitted by the Committee.
The Committee in its discretion may cause the Shares underlying the Options or
subject to Restricted Stock grants to be registered under the Securities Act of
1933, as amended, by the filing of a Form S-8 Registration Statement covering
the Shares available for grant or issuance under this Plan. Grantee shall take
any action reasonably requested by the Corporation in connection with
registration or qualification of the Shares under federal or state securities
laws.
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.11 Award Agreement. Each Option and Restricted Stock granted under this Plan
shall be evidenced by the appropriate written Award Agreement executed by the
Corporation and the Grantee and shall contain each of the provisions and
agreements specifically required to be contained therein pursuant to this
Section 6, and such other terms and conditions as are deemed desirable by the
Committee and are not inconsistent with the purpose of the Plan as set forth in
Section 1.


7. PLAN AMENDMENT AND TERMINATION.


7.1 Authority of Committee. The Committee may at any time discontinue granting
Options or Restricted Stock under the Plan or otherwise suspend, amend or
terminate the Plan and may, with the consent of a Grantee, make such
modification of the terms and conditions of such Grantee’s Option or Restricted
Stock grant as it shall deem advisable; provided that, except as permitted under
the provisions of Section 5.2, the Committee shall have no authority to make any
amendment or modification to this Plan or any outstanding Option or Restricted
Stock grant thereunder which would: (i) increase the maximum number of shares
which may be purchased pursuant to Options or Restricted Stock granted under the
Plan, either in the aggregate or by a Grantee (except pursuant to Section 5.2);
(ii) change the designation of the class of the employees eligible to receive
ISOs; (iii) extend the term of the Plan or the maximum Option period thereunder;
(iv) decrease the minimum ISO price or permit reductions of the price at which
shares may be purchased for ISOs granted under the Plan; or (v) cause ISOs
issued under the Plan to fail to meet the requirements of incentive stock
options under Code Section 422. An amendment or modification made pursuant to
the provisions of this Section 7 shall be deemed adopted as of the date of the
action of the Committee effecting such amendment or modification and shall be
effective immediately, unless otherwise provided therein, subject to approval
thereof (1) within twelve (12) months before or after the effective date by
stockholders of the Corporation holding not less than a majority vote of the
voting power of the Corporation voting in person or by proxy at a duly held
stockholders meeting when required to maintain or satisfy the requirements of
Code Section 422 with respect to ISOs, and (2) by any appropriate governmental
agency. No Option or Restricted Stock may be granted during any suspension or
after termination of the Plan.


7.2 Ten (10) Year Maximum Term. Unless previously terminated by the Committee,
this Plan shall terminate on July 27, 2025, and no Options shall be granted
under the Plan thereafter.


7.3 Effect on Outstanding Options. Amendment, suspension or termination of this
Plan shall not, without the consent of the Grantee, alter or impair any rights
or obligations under any Option theretofore granted.
 
 
-10-

--------------------------------------------------------------------------------

 
 
8. EFFECTIVE DATE OF PLAN. This Plan is effective as of July 27, 2015, and is
scheduled to terminate on July 27, 2025.


9. MISCELLANEOUS PROVISIONS.


9.1 Exculpation and Indemnification. The Corporation shall indemnify and hold
harmless the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act, or omission to act, in
connection with the performance of such persons’ duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the gross negligence, bad faith, willful conduct and/or criminal
acts of such persons.


9.2 Governing Law. The Plan shall be governed and construed in accordance with
the laws of the State of Nevada and the Code.


9.3 Compliance with Applicable Laws. The inability of the Corporation to obtain
from any regulatory body having jurisdiction authority deemed by the
Corporation’s counsel to be necessary to the lawful issuance and sale of any
Shares upon the exercise of an Option or Restricted Stock grant shall relieve
the Corporation of any liability in respect of the non-issuance or sale of such
Shares as to which such requisite authority shall not have been obtained.




As approved by the Governance, Compensation and Nominating Committee of the
Board of Directors on July 27, 2015 and by the Board of Directors on July 27,
2015.




By: /s/ C. Stephen Cochennet 
       C. Stephen Cochennet, Secretary


 
-11-

--------------------------------------------------------------------------------

 